Citation Nr: 0033381	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hammer toes, right 
foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from August 1993 to October 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran's right foot disorder, manifested by hammer toes 
of the second, third, fourth and fifth toes, has been shown 
to have increased in severity during his period of active 
service.


CONCLUSION OF LAW

A right foot disorder (hammer toes, second, third, fourth and 
fifth toes) was aggravated during active service.  
38 U.S.C.A. §§ 1153, 5107(b) (West 1991); 38 C.F.R. § 3.306 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent facts are as follows:  The veteran does not 
dispute entering active service with hammer toes of the right 
foot, but claims that they were aggravated by active service 
conditions that included the wearing of steel toed boots, 
marching and running in the course of training.  The service 
medical records indicate that the veteran developed 
cellulitis and ulceration of hammer toes.  He eventually 
underwent surgical treatment.  On a VA examination in April 
1999, the examiner stated agreement with the veteran's 
statement that the wearing of shoes and continuous exercise 
during active service aggravated his hammer toe condition so 
that he developed an ulcer on the right second toe, which was 
treated with surgical correction of the right second hammer 
toe.  History was recorded that he underwent arthroplasty of 
the right second toe while he was on active duty for 
correction of the hammer toe deformity so that the ulcer of 
the dorsal toe would heal.  It healed with good results.  
However, the examiner remarked that the preexisting hammer 
toe deformity, right second, third, fourth and fifth toes, 
was complicated by an ulcer while the veteran was in the 
service and this necessitated the arthroplasty, which had 
been successful.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(2000).

The Board observes that the veteran's service medical records 
do not specifically indicate that there was any worsening of 
his hammer toes condition during his period of service.  
However, in consideration of the evidence of record, 
specifically the appellant's accounts of the difficulties 
with his foot he experienced for the first in service wearing 
boots and engaging in marching activities, which the Board 
finds credible given the circumstances of his duties in 
service, read together with the service medical records and 
the VA examiners' opinion of April 1999, discussed above, the 
Board is of the view that the evidence is at least in 
equipoise as to whether there was an increase in severity of 
the veteran's right foot disorder during his period of active 
service.  Accordingly, with resolution of reasonable doubt in 
his favor, the Board concludes that service connection for a 
right foot disorder (hammer toes) is warranted on the basis 
of in-service aggravation.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Service connection for a right foot disorder (hammer toes, 
second, third, fourth and fifth toes) is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


